 In the Matter of THE HALLE BROS. COMPANY, EMPLOYERandBROTHER-HOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA,PETITIONERCase No. 8-RC-790.-Decided August 31, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carroll L. Martin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a threemember panel [Chairman Herzog and Members Houston and Styles]:Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) .and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit consisting of all furniture finishers andpiano finishers, excluding all other employees, guards, watchmen, andsupervisors.The Employer contends that the unit sought is inappro-priate and. that the appropriate unit is one comprising all employeesof the Employer, or in the least, all employees employed in all work-rooms of the Employer.The Employer operates a retail department store and a warehouselocated in Cleveland, Ohio, where it employs about 3,500 employees,over 600 of whom including the employees involved herein, are em-ployed in workrooms in various departments of the store and thewarehouse ; there are 33 of these workrooms, 29 in the store and 4in the warehouse.The unit proposed by the Petitioner would embrace approximately12 employees.Specifically, it would include 6 inside furniture91 NLRB No. 20.100 THE HALLE' BROS. COMPANY101finishers, 2 outside furniture finishers, and 2. spray paint men all ofwhom work in the furniture finishing workroom at the warehouse,and 2 piano finishers who work in the piano workroom located in thestore building.It will exclude 5 cabinetmakers in the furniturefinishing workroom and 6 piano repairmen and 1 organ repairmanwho work in the piano workroom.The furniture finishers rerriove mars or scratches from furniture,repair fabric tears on upholstered furniture, repair rattan furniture,attach and polish hardware, and perform minor furniture repairs.The cabinetmakers work in a room adjoining the furniture finishingworkroom, under the same supervision as the furniture finishers,where they perform minor repairs on furniture, such as repairingbroken chair legs, replacing seats on dining room chairs, and repairingsplit veneer and molding.Major cabinet work is not performed bythese employees but is contracted out to various local firms.The piano finishers work primarily in the piano workroom alongwith six other piano repairmen and one organ repairman, all of whomare under the immediate supervision of the piano buyer. The dutiesof the piano finishers are comparable to those of the furniture finishers.The duties of the piano repairmen and the organ repairman are closely.related to those of the piano finishers, most of their time being devotedto repairing pianos and aiding the piano finishers in removing the in-sides of pianos preparatory to refinishing them.All the foregoing em-ployees, including the cabinetmakers and the piano repairmen whomthe Petitioner would exclude from its proposed unit, are tinder the,general supervision of the superintendent of workrooms.They have:substantially the same working conditions, are subject to the same per-sonnel policies, and enjoy the same benefits such as discounts, profit-,sharing plans, group insurance, and vacations as all other store andworkroom employees of the Employer.The unit sought by the Petitioner is neither a departmental unit,nor a unit confined to recognized craft workers. It is a heterogeneousgrouping of certain workroom employees whose working conditionsand interests are substantially similar to those of other employees ofthe Employer whom the Petitioner would arbitrarily exclude.,The,extent of employee organization remains one of the factors to be con-sidered in determining the appropriateness of a unit.We believe,however, on the basis of the record before us, that the extent of em-1George Jensen,Inc., 77NLRB 760.The Petitioner contends that the cabinetmakers whom it desires'to excludefrom the'nit are within the jurisdiction of another labor organization.The Board,however, hadheld thatthe jurisdictional inability of a union to represent certain employees is no groundfor excluding them if their inclusion in the unit would otherwise be appropriate.MuskogeeDairy ProductsCo., 85 NLRB 520. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee organization would actually be the "controlling" justificationfor finding that the unit sought by the Petitioner is appropriate, andwe are precluded by the Act, as amended, from giving it controllingeffect 2We therefore find that the unit sought by the Petitioner isinappropriate, and we shall dismiss the petition.3ORDERITIS HEREBY ORDEREDthat the petition filed herein be, and it herebyis,dismissed.2Pomeroy's,Inc.,76 NLRB 633.3Member Houstonconsiders that the finishers and repairmen in this Employer's opera-tion are sufficiently skilled workmen to permit them to vote as to whether they desire aseparate unit for collective bargaining.He views his.dissenting opinion in theMontgomeryWardcase,88 NLRB 615,as quite apposite here. .